            Case 3:19-cv-02062-SB       Document 15       Filed 12/31/20     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                                    No. 3:19-cv-02062-SB

                       Plaintiff,                            ORDER

       v.

HEIDI PIEHL,
                       Defendant.



HERNÁNDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation [13] on November

9, 2020, in which she recommends that the Court grant the United States’ Motion for Default

Judgment, and enter default judgment against the Estate for unpaid federal tax liabilities in the

amount of $20,456.27 as of October 31, 2020, plus any additional interest or statutory additions

as provided by law (and less any payments or credits). The matter is now before the Court

pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
         Case 3:19-cv-02062-SB          Document 15        Filed 12/31/20     Page 2 of 2




       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman’s Findings and Recommendation [13].

Accordingly, Plaintiff’s Motion for Default Judgment [11] is GRANTED.

       IT IS SO ORDERED.



                 December 31, 2020
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
